Citation Nr: 0201892	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  01-09 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
January 1992 to March 1995.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2001 
rating decision by the Houston, Texas, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The RO developed both issues as involving bilateral 
disability.  In his substantive appeal dated October 14, 
2001, the veteran clarified that he was only pursuing claims 
involving the right lower extremity.


REMAND

The veteran requested, and was scheduled for, a hearing 
before the Board in Washington, D.C., in January 2002.  He 
failed to report for the hearing, but submitted a written 
motion stating that due to his medical condition, he could 
not attend a hearing in Washington, and requesting instead a 
videoconference hearing at the RO.  The undersigned found 
good cause for the veteran's failure to report, and granted 
the motion.

Accordingly, the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
RO to schedule the appellant for a 
videoconference hearing. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until he is notified.  He 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

